woop? 1:19-cv-00415-TFM-MU Document 9-2 Filed 07/23/19 Pagelofil PagelD#: 45
en & ; | — >
—_— CERTIFICATE OF LIABILITY INSURANCE ATE (MMIDDYYY)

9/25/2018
THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

IMPORTANT. If ihe cedificate holder Is an ADDITIONAL INSURED, the policy(ies) must be endorsed. If SUBROGATION 1S WAIVED, subject to

the terms and conditions of the policy, certain policies may require an endorsement. A statement on this certificate does not confer rights to the
certificate holder in lieu of such endorsement(s).

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRODUCER CONTACT Certificate Department

El Dorado Insurance Agency, Ine- PHONE exp, (713) 521-9251 —__ FAR oy, (7139821-0228

El Dorado Sec Srvs Ins Agy MAL 4g, certificates@eldoradoinsurance.com —

PO Box 66571 __ INSURER(S) AFFORDING COVERAGE i" NAIC #

Houston TE 77266 _ INSURERA:-Crum & Forster Specialty Insurance | 44520

INSURED INSURERB ‘Crum & Forster Indemnity Company

Global Maritime Security, Ine. INSURERC :

PO Box 1701 INSURER D: 7 =
INSURER E :

Gretna __ BA 70054 ___[INSURERF : __. _

COVERAGES _ _ CERTIFICATE NUMBER:CERT IF LCATE (09/18) | REVISION NUMBER:

 

THis IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

 

 

 

 

 

 

 

    
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 
 

 

 

 

iNSR an . ADDL /SUBR' — POLICY EFF | POLICY EXP
LIR| TYPE OF INSURANCE _ INSD | WVD POLICY NUMBER _ (MMIDBDIVYYY) | (MMIDDIYY YY} - Limits :
XX | COMMERCIAL GENERAL LIABILITY EACH OCCURRENCE § 1,900,000
P| wy DAMAGE TO RENTEC
A 7. CLAIMG4VADE accurR PREMISES ies occurrence) g 106,000
X% | Professional Liability _ GLO-491060-01 10/1/2018 | 10/1/2019 | MEDEXP (Anyone person) | 8 5,000
_ PERSONAL & ADV INQJRY | $ 1,000, 000
GENERAL AGGREGATE $ 1,000,600
PRODUCTS - COMP/OP AGG | § 1,000,000
§
= COMEINED SINGLE Livi =
L(Ga accident} =
ANY ALT BODILY INJURY (Per person} | $
ALL SNED | SCHEDULED BODILY INJURY (Per accident)} §
ie _.. [OE NON-OWNED PROPERTY DAMAGE €
je HIRED AUTOS ; __| AUTOS | (Per accident) _ a
UMBRELLALIAB =| | occur EACH OCCURRENCE $
EXCESS LIAB |_| CLAIMS-MADE AGGREGATE $
eo [ __| RETENTIONS : §
WORKERS COMPENSATION x | EER 3 | GI
AND EMPLOYERS LIABILITY 77% Sravure | [ER
PRIETOR/PARTNER/EXECUTIVE EL EACH ACCIDENT $ 1,000,000
MEMBER EXCLUDED? NiA _ ; : :
B y in NH) ° 408-7335654 3/9/2018 | 3/9/2019 [EL DISEASE - EA EMPLOYEE! § 1,000,000
ascribe under en ae : "
TON OF OPERATIONS below | ; _ : ; He EL. DISEASE - POLICY LIMIT | 3 1,000,000

 

 

 

 

 

 

 

 

 

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)
***Workers' compensation coverage provided by Crum & Forster Indemnity Company applies to LA operations

and employees only***

©

 

CERTIFICATEHOLDER ll CANCELLATION _

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
U.¢. Marshals Service THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
Zouthearn District of in eee ACCORDANCE WITH THE POLICY PROVISIONS.

Attention: Pat Lopez

 

 

 

 

 

 

515 Rusk Avenue ij "AUTHORIZED REPRESENTATIVE

Suite 10002 on3

Houston, TX 77002 R.L. Ring, Jr./CINDY

— a 7 © 1088-2014 ACORD CORPORATION. All rights reserved.
ACORD 25 (2014/01) The ACORD name and logo are registered marks of ACORD

INSO25 (201407)
